DETAILED ACTION
This Office Action is in response to the amendment and communication filed on 12/17/2021.
The present application is being examined under the pre-AIA  first to invent provisions.
As per the amendment filed on 12/17/2021, claims 12, 19, 22, 23, 25, and 28 have been amended.
Claims 12-31 have been examined and are pending in this application. Claims 12, 19, 25, and 28 are independent.  
Terminal Disclaimer / Double Patenting
Applicant has filed a Terminal Disclaimer on 12/17/21, in response to a non-statuary double patent issues, addressed in the last office actions.
The Terminal Disclaimer has been approved on 12/17/21.
Response to Arguments/Remarks
Amendment to the Abstract has been accepted by the Examiner.
Applicants’ arguments in the instant Amendment, filed on 12/17/2021, with respect to the prior-art rejections to claims 12-31, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claims 12 and 28, the Applicant submits that applied prior art, specifically, Ferguson, does not teach the amended limitations, “parameter is to be true to specify that the round of AES to be performed is the last round or false to specify that the round of AES to be performed is not the last round” (Applicant Arguments/Remarks, 12/17/2021, pages 3-4).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ferguson reference teaches the addressed limitation. Ferguson teaches running multiple rounds of encryption/decryption, and provides a few ways to decide on whether the last/final round is reached are not (Ferguson: pars 0021-0022, 0028-0029; Fig 3-5). One way, to having a value of number of non-final rounds N, based on the value of N, the system decides if the final round is reached or not. Which is to perform similar calculation as the instant claims’ scope, and to reach exact same decision (Ferguson: pars 0021-0022). Alternatively, using parameter of Inverse_Nonfinal_Round and Inverse_Final_Round, for negative of Nonfinal_Roud and Final_Round. These mathematical processes also perform similar calculation as the instant claims’ scope, in true/false parameter format, and reach exact same decision on deciding on last/final round of operation (Ferguson: pars 0028-0029).
Therefore, broadly interpreted Ferguson continues teaches the amended claim limitations.
Applicant’s Remarks: As to independent claims 19 and 25, the Applicant submits that applied prior art Ferguson and Luick, specifically, Ferguson, does not teach the amended limitations, “a memory to store a Single Instruction Multiple Data (SIMD) instruction, the SIMD instruction to provide a parameter to specify whether  a round of Advanced Encryption Standard (AES) to be performed is either one of an encryption round or a decryption round,” and  “determining from  an encrypt/decrypt field provided by the SIMD instruction whether or not a round of Advanced Encryption Standard (AES) to be performed  is for either one of an encryption round or a decryption round,” respectively(Applicant Arguments/Remarks, 12/17/2021, pages 2, 5). 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ferguson reference teaches the addressed limitation. Applicant has not provided any analysis of why the referred paragraphs of Ferguson cannot be relied upon, but, merely stated that the reference doesn’t teach. Examiner, hereby explaining in detail how the reference Ferguson teaches the limitation. While any system is designed to perform one or more AES encryption/decryption rounds would have inherently have means [i.e. using data/parameter/flag etc.] to decide on whether to perform encryption or decryption, Ferguson indicates the inherent properties. Ferguson teaches that system memory storing all parameters associated with cryptographic processing (Ferguson: par 0018), where the cryptographic processing performs rounds of AES [that is to perform rounds of .Advanced Encryption Standard (AES)] (Ferguson: pars 0021-0022). Ferguson teaches that the cryptographic process also performs encryption and decryption, where decryption is the mathematical inverse of encryption process (Ferguson: pars 0018, 0021, 0028)
Additionally, as to the dependent claims, the Applicant argues that the claims are allowable at least based on their dependency from the allowable base claim) (Applicant Arguments/Remarks, 12/17/2021, pages 2-5).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim 25-31 are rejected under 35 U.S.C. 102(e) as being anticipated by Ferguson et al (“Ferguson,” US 2007/0237324, filed on 03/15/2006)
As to claim 25, Ferguson teaches a method (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising:
receiving a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set);
determining from an encrypt/decrypt field provided by the SIMD instruction whether or not a round of Advanced Encryption Standard (AES) to be performed is for either one of an encryption round or a decryption round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES. More specifically, Ferguson teaches that system memory storing all parameters associated with cryptographic processing (Ferguson: par 0018), where the cryptographic processing performs rounds of AES [that is to perform rounds of .Advanced Encryption Standard (AES)] (Ferguson: pars 0021-0022). Ferguson teaches that the cryptographic process also performs encryption and decryption, where decryption is the mathematical inverse of encryption process (Ferguson: pars 0018, 0021, 0028));
retrieving input data to be processed by the round of AES from a 128-bit source register indicated by the SIMD instruction (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD));
retrieving a round key to be used for the round of AES from a 128-bit source indicated by the SIMD instruction (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]);
performing the round of AES on the input data using the round key; and storing a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).
As to claim 26, Ferguson teaches the method of claim 25, further comprising determining from a parameter provided by the SIMD instruction whether or not the round of AES to be performed is a last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round [i.e. last round]).
As to claim 27, Ferguson teaches the method of claim 25, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, and wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 28, Ferguson teaches the computer-readable medium having stored thereon a Single Instruction Multiple Data (SIMD) instruction that when performed results (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using a single instruction multiple data (SIMD) instruction set) comprising: 
determining based on whether a parameter provided by the SIMD instruction is true or false whether or not a round of Advanced Encryption Standard (AES) to be performed is a last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES. Ferguson: Performing rounds of AES, including final round [i.e. last round]. (Ferguson teaches running multiple rounds of encryption/decryption, and provides a few ways to decide on whether the last/final round is reached are not (Ferguson: pars 0021-0022, 0028-0029; Fig 3-5). One way, to having a value of number of non-final rounds N, based on the value of N, the system decides if the final round is reached or not. Which is to perform similar calculation as the instant claims’ scope, and to reach exact same decision (Ferguson: pars 0021-0022). Alternatively, using parameter of Inverse_Nonfinal_Round and Inverse_Final_Round, for negative of Nonfinal_Roud and Final_Round. These mathematical processes also perform similar calculation as the instant claims’ scope, in true/false parameter format, and reach exact same decision on deciding on last/final round of operation (Ferguson: pars 0028-0029). )); 
retrieving input data to be processed by the round of AES from a 128-bit source register indicated by the SIMD instruction (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)); 
(Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); 
performing the round of AES on the input data using the round key; and  storing a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).
As to claim 29, Ferguson teaches the computer-readable medium of claim 28, wherein the SIMD instruction when performed further results in the computer determining from a parameter provided by the SIMD instruction whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, teach that system memory storing all parameters associated with cryptographic processing (Ferguson: par 0018), where the cryptographic processing performs rounds of AES [that is to perform rounds of .Advanced Encryption Standard (AES)] (Ferguson: pars 0021-0022). Ferguson teaches that the cryptographic process also performs encryption and decryption, where decryption is the mathematical inverse of encryption process (Ferguson: pars 0018, 0021, 0028)),
As to claim 30, Ferguson teaches the computer-readable medium of claim 28, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, and wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 31, Ferguson teaches the computer-readable medium of claim 28, wherein retrieving the input data from the 128-bit source register comprises retrieving the input data from an XMM register, wherein storing the result in the 128-bit destination storage location comprises storing the result in a register file, and wherein the SIMD instruction when performed further results in the computer determining from a parameter provided by the SIMD instruction whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0005, 0014-0015, 0017-0019, 0021-0024, 0030, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well. The single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al (“Ferguson,” US 2007/0237324, filed on 03/15/2006), in view of Luick (“Luick,” US 2005/0066148, published on 03/24/2005).
As to claim 12, Ferguson teaches a system (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising: a memory to store a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set), 
wherein the parameter is to be true to specify that the round of AES to be performed is the last round or false to specify that the round of AES to be performed is not the last round (Ferguson teaches running multiple rounds of encryption/decryption, and provides a few ways to decide on whether the last/final round is reached are not (Ferguson: pars 0021-0022, 0028-0029; Fig 3-5). One way, to having a value of number of non-final rounds N, based on the value of N, the system decides if the final round is reached or not. Which is to perform similar calculation as the instant claims’ scope, and to reach exact same decision (Ferguson: pars 0021-0022). Alternatively, using parameter of Inverse_Nonfinal_Round and Inverse_Final_Round, for negative of Nonfinal_Roud and Final_Round. These mathematical processes also perform similar calculation as the instant claims’ scope, in true/false parameter format, and reach exact same decision on deciding on last/final round of operation (Ferguson: pars 0028-0029)).
the SIMD instruction to provide a parameter to specify whether or not a round of Advanced Encryption Standard (AES) to be performed is a last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES, including final round [i.e. last round]), the SIMD instruction to indicate a 128-bit source register that is to store input data to be processed by the round of AES (Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)), and the SIMD instruction to indicate a 128-bit source of a round key to be used for the round of AES (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); and
a processor coupled with the memory to perform the SIMD instruction (Ferguson:  0015-0018, ; Fig 1, 2, a processor couples to a memory to perform the SIMD instructions ),
Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key.
While Ferguson teaches of cryptographic processing using single instruction multiple data (SIMD) instruction set, as addressed above, Ferguson does not explicitly teach the processor comprising: a level 1 (LI) instruction cache; a level 1 (LI) data cache; a decode unit; and an execution unit coupled with the decode unit,
However, in an analogous art, Luick teaches a [the] processor comprising: a level 1 (LI) instruction cache (Luick: pars 0035-0040; Fig 2, discloses a processor architecture for a Single Instruction, Multiple Data (SIMD) processor, where instruction sets are stored on a L1 I –cache or instruction cache  [i.e. level 1 (LI) instruction cache]);
a level 1 (LI) data cache (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture stores data on a L1 D –cache or data cache  [i.e. level 1 (LI) data cache]);
a decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction decode/dispatch unit for decoding the SMD instruction set);
an execution unit coupled with the decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an execution unit connected with the instruction decode/dispatch unit for executing the decoded SMD instructions).
(Luick: pars 0035-0040). 
As to claim 13, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the 128-bit source register is an XMM register (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 14, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the 128-bit destination storage location is in a register file (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 15, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the SIMD instruction is to provide a parameter to specify whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0017-0019, 0021-0024, 0028, for each round/iteration operation of AES cryptographic encryption/decryption function is performed, by the SIMD instruction set, using a round/iteration cryptographic key).
As to claim 16, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the processor is a general-purpose processor (Ferguson: 0005, 0014-0015, 0034, processing unit (CPU) of a processor utilizing 128-bit XMM registers of the CPU. The processor can be a general-purpose processor).
As to claim 17, the combination of Ferguson and Luick teaches the system of claim 12, 
Ferguson further teaches wherein the processor is a general-purpose processor, wherein the 128-bit source register is an XMM register, and wherein the SIMD instruction is to provide a parameter to specify whether the round of AES to be performed is an encryption round or a decryption round (Ferguson: 0005, 0015, 0017, 0021-0024, 0028, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic encryption/decryption function’s round operation are loaded into registers well).
As to claim 18, the combination of Ferguson and Luick teaches the system of claim 12, 
Luick further teaches further comprising: a scheduler to schedule operations for execution; and a retirement unit (Luick: pars 0035-0037; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction dispatch unit process the current instruction to be executed).
As to claim 19, Ferguson teaches system (Ferguson: 0014, 0017-0019, system/method/media product for cryptographic processing using single instruction multiple data (SIMD) instruction set) comprising: a memory to store a Single Instruction Multiple Data (SIMD) instruction (Ferguson: 0014-0015, 0017-0019, single instruction multiple data (SIMD) instruction set), the SIMD instruction to provide a parameter to specify whether a round of Advanced Encryption Standard (AES) to be performed is either one of an encryption round or a decryption round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, teach that system memory storing all parameters associated with cryptographic processing (Ferguson: par 0018), where the cryptographic processing performs rounds of AES [that is to perform rounds of .Advanced Encryption Standard (AES)] (Ferguson: pars 0021-0022). Ferguson teaches that the cryptographic process also performs encryption and decryption, where decryption is the mathematical inverse of encryption process (Ferguson: pars 0018, 0021, 0028)), the SIMD instruction to indicate a 128-bit source register that is to store input data to be processed by the round of AES( Ferguson: 0005, 0014-0017, 0017-0019, 0021,  processor utilizing 128-bit XMM registers to load into an 128-bit XMM register and performs cryptographic processing using single instruction multiple data (SIMD)), and the SIMD instruction to indicate a 128-bit source of a round (Ferguson: 0017-0019, 0021-0024, for each round/iteration operation of AES cryptographic function is performed, by the SIMD instruction set, using a round/iteration cryptographic key [i.e. round key]); and
a processor coupled with the memory to perform the SIMD instruction (Ferguson:  0015-0018, ; Fig 1, 2, a processor couples to a memory to perform the SIMD instructions ),
wherein the processor is to perform the SIMD instruction to perform the round of AES on the input data using the round key, and store a result of the round of AES in a 128-bit destination storage location (Ferguson: 0017-0019, 0021-0024, 0026, results of the AES cryptographic function’s round operation are loaded into XMM registers, where the round operation is performed using a round/iteration cryptographic key).
While Ferguson teaches of cryptographic processing using single instruction multiple data (SIMD) instruction set, as addressed above, Ferguson does not explicitly teach the processor comprising: a level 1 (LI) instruction cache; a level 1 (LI) data cache; a decode unit; and an execution unit coupled with the decode unit,
However, in an analogous art, Luick teaches a [the] processor comprising: a level 1 (LI) instruction cache (Luick: pars 0035-0040; Fig 2, discloses a processor architecture for a Single Instruction, Multiple Data (SIMD) processor, where instruction sets are stored on a L1 I –cache or instruction cache  [i.e. level 1 (LI) instruction cache]);
a level 1 (LI) data cache (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture stores data on a L1 D –cache or data cache  [i.e. level 1 (LI) data cache]);
(Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction decode/dispatch unit for decoding the SMD instruction set);
an execution unit coupled with the decode unit (Luick: pars 0035-0040; Fig 2, the Multiple Data (SIMD) processor architecture comprising an execution unit connected with the instruction decode/dispatch unit for executing the decoded SMD instructions).
Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was made to combine the teachings of Luick with the method of Ferguson, where Ferguson  teaches of a single instruction multiple data (SIMD) execution process is described, and where a SIMD processor architecture with decoding unit and caches are needed to perform the execution, but detail architecture of the SIMD processor are not discussed, for the benefit of providing the detail architecture of a SIMD processor, as described in Luick, to capture the scope of the SIMD processor in detail  (Luick: pars 0035-0040). 
As to claim 20, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the 128-bit source register is an XMM register (Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 21, the combination of Ferguson and Luick teaches the system of claim 19, 
(Ferguson: 0005, 0015, 0017, 0021-0024, processor utilizes 128-bit XMM registers. During the execution process, input data is loaded into an 128-bit XMM register, and results of the AES cryptographic function’s round operation are loaded into registers well).
As to claim 22, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the processor is a general-purpose processor, wherein the SIMD instruction is to provide a second parameter to specify whether or not the round of AES to be performed is a last round, wherein the second parameter is to be true to specify that the round of AES to be performed is the last round or false to specify that the round of AES to be performed is not the last round (Ferguson: 0014-0015, 0017-0019, 0021, 0030, single instruction multiple data (SIMD) instruction set are utilized for Advanced Encryption Standard (AES). Memory storing all parameters associated with cryptographic processing for performing rounds of AES. Ferguson teaches running multiple rounds of AES encryption/decryption, including final round [i.e. last round], and provides a few ways to decide on whether the last/final round is reached are not (Ferguson: pars 0021-0022, 0028-0029; Fig 3-5). One way, to having a value of number of non-final rounds N, based on the value of N, the system decides if the final round is reached or not. Which is to perform similar calculation as the instant claims’ scope, and to reach exact same decision (Ferguson: pars 0021-0022). Alternatively, using parameter of Inverse_Nonfinal_Round and Inverse_Final_Round, for negative of Nonfinal_Roud and Final_Round. These mathematical processes also perform similar calculation as the instant claims’ scope, in true/false parameter format, and reach exact same decision on deciding on last/final round of operation (Ferguson: pars 0028-0029)).
As to claim 23, the combination of Ferguson and Luick teaches the system of claim 19, 
Ferguson further teaches wherein the processor is a general- purpose processor, wherein the 128-bit source register is an XMM register, and wherein the SIMD instruction is to provide a second parameter performed that is to be true to specify that the round of AES to be performed is a last round or false to specify that the round of AES to be performed is not the last round (Ferguson: 0017-0019, 0021-0024, 0028, for each round/iteration operation of AES cryptographic encryption/decryption function is performed, by the SIMD instruction set, using a round/iteration cryptographic key. Ferguson teaches running multiple rounds of AES encryption/decryption, including final round [i.e. last round], and provides a few ways to decide on whether the last/final round is reached are not (Ferguson: pars 0021-0022, 0028-0029; Fig 3-5). One way, to having a value of number of non-final rounds N, based on the value of N, the system decides if the final round is reached or not. Which is to perform similar calculation as the instant claims’ scope, and to reach exact same decision (Ferguson: pars 0021-0022). Alternatively, using parameter of Inverse_Nonfinal_Round and Inverse_Final_Round, for negative of Nonfinal_Roud and Final_Round. These mathematical processes also perform similar calculation as the instant claims’ scope, in true/false parameter format, and reach exact same decision on deciding on last/final round of operation (Ferguson: pars 0028-0029)).
As to claim 24, the combination of Ferguson and Luick teaches the system of claim 19, 
(Luick: pars 0035-0037; Fig 2, the Multiple Data (SIMD) processor architecture comprising an instruction dispatch unit process the current instruction to be executed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439